Citation Nr: 0632853	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-35 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for mitral valve prolapse.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1980, and from February 1982 to February 1986.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a February 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which found that new and material evidence has not been 
submitted sufficient to reopen a claim of entitlement to 
service connection for mitral valve prolapse.  A 
videoconference hearing before the undersigned Veterans Law 
Judge was held in November 2005.

At his hearing, the veteran was represented by an individual 
who identified himself as an agent and indicated that he was 
forwarding a power of attorney during the hearing.  After the 
hearing, a power of attorney naming a recognized organization 
as the veteran's representative was received.  However, the 
Board subsequently received information from that 
organization that the individual who identified himself as an 
agent at the hearing was not a member of that organization 
and that the organization did not represent the veteran.  
Furthermore, it was indicated that the veteran wanted to 
proceed with his claim without another hearing.  

The issue of entitlement to service connection for mitral 
valve prolapse is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	November 1991 and January 1992 decisions by the RO denied 
service connection for a mitral valve prolapse.  Neither 
decision was appealed within one year of the veteran being 
notified.

2.	The evidence received since the January 1992 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim. 




CONCLUSIONS OF LAW

1.  The January 1992 decision that denied service connection 
for mitral valve prolapse is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).

2.  The evidence received since the RO denied entitlement to 
service connection for a mitral valve prolapse in January 
1992 is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim of 
service connection for mitral valve prolapse and a decision 
at this point poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
regarding new and material claims were amended effective 
August 29, 2001.  These amendments are effective only on 
claims received on or after August 29, 2001, and are, thus, 
not relevant in the instant case.  See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2006).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The evidence of record at the time of the January 1992 RO 
decision is briefly summarized.  At that time, while the 
veteran had a diagnosis of a mitral valve prolapse, and the 
veteran was service connected for hypertension, there was no 
evidence of record linking the veteran's mitral valve 
prolapse to service, or to his service connected 
hypertension; and an April 1987 VA examination shortly after 
service did not diagnose the veteran with a mitral valve 
prolapse.  Therefore, the RO denied his claim.  The veteran 
was notified of that decision and his appellate rights.  He 
did not appeal that determination which is now final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1991); currently 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Of particular note is a medical opinion recently received 
from a private doctor, dated October 2005.  That doctor 
indicates that, in his opinion, the veteran's heart disease 
and mitral valve prolapse are related to his service 
connected hypertension.  The Board finds this medical 
statement is new and material evidence in that it is relevant 
as to whether the veteran's mitral valve prolapse is related 
to his service.  Accordingly, the claim is reopened.  



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for mitral valve prolapse 
is reopened.


REMAND

Having reopened the veteran's claim for service connection 
for mitral valve prolapse, the case must now be considered 
based on a de novo review of the record. In this regard, the 
Board notes that the veteran has submitted a private medical 
opinion which suggests the veteran's mitral valve prolapse is 
related to his service-connected hypertension.  As such, the 
Board is of the opinion that the veteran should be provided 
with a VA examination to ascertain the etiology of the mitral 
valve prolapse.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination in order to determine the 
nature and etiology of his mitral valve 
prolapse.  The claims folder and a copy 
of this Remand must be made available to 
the examiner for review before the 
examination.  Any testing deemed 
necessary should be performed.  It is 
requested that the examiner obtain a 
detailed clinical history.  Following the 
examination, it is requested that the 
examining physician render an opinion as 
to whether there is a 50 percent 
probability or greater that the veteran's 
mitral valve prolapse is related to 
service or the veteran's service 
connected hypertension.  The examiner is 
asked reconcile any opinion with the 
service medical records and the October 
2005 private medical report.  A complete 
rational for any opinion expressed should 
be included in the report.

2.  Thereafter, the RO should re-
adjudicate the claim.  If any benefits 
sought are not granted, the veteran 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


